Cortazar v Cortazar (2022 NY Slip Op 04897)





Cortazar v Cortazar


2022 NY Slip Op 04897


Decided on August 10, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 10, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

VALERIE BRATHWAITE NELSON, J.P.
REINALDO E. RIVERA
CHERYL E. CHAMBERS
DEBORAH A. DOWLING, JJ.


2020-02642
 (Index No. 705029/16)

[*1]Vincent Cortazar, etc., respondent,
vJames Cortazar, etc., et al., appellants.


Courtney A. Bihn, New York, NY, for appellants.
White, Cirrito, Nally & Lynch, LLP, Hempstead, NY (Christopher M. Lynch of counsel), for respondent.

DECISION & ORDER
In an action, inter alia, to recover damages for breach of fiduciary duty, the defendants appeal from an order of the Supreme Court, Queens County (Timothy J. Dufficy, J.), dated August 5, 2019. The order granted the plaintiff's unopposed application for an award of attorneys' fees and disbursements to the extent of awarding him attorneys' fees in the sum of $85,000 and disbursements in the sum of $6,922.21.
ORDERED that the appeal is dismissed, with costs.
The defendants failed to submit papers to the Supreme Court in opposition to the plaintiff's application for an award of attorneys' fees and disbursements, and the application was granted on default. Since the order appealed from was entered upon the defendants' default, the appeal must be dismissed (see CPLR 5511; J.F.J. Fuel, Inc. v Tran Camp Contr. Corp., 105 AD3d 908; DiNozzi v DiNozzi, 74 AD3d 866).
BRATHWAITE NELSON, J.P., RIVERA, CHAMBERS and DOWLING, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court